Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 4, 2020 has been entered.
 
Response to Arguments
Applicant’s arguments, see pages 3-5 of Remarks, filed September 4, 2020, with respect to new matter concerns related to amending the specification and to claims 5-12 have been fully considered and are persuasive.  The amendment to the specification filed April 16, 2020 have been entered and the rejections of claims 5-12 under 35 USC 112 have been withdrawn based on Applicant’s arguments and amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Attorney Lisa Lint on June 8, 2021.

The application has been amended as follows: 
Amend claim 5:
5. A polyamide fiber having a single fiber fineness of less than 5 dtex, an elongation of 30 to 60%, and a stress per unit fineness of 0.7 cN/dtex or more in 3% elongation in a tensile test of the fiber,
wherein a stress F1 in 3% elongation in a tensile test of the fiber before 100°C boiling water treatment under no load for 30 minutes and a stress F2 in 3% elongation in a tensile test of the fiber after the treatment satisfy Formula (1):
F2/F1 > 0.7    (1),
wherein the fiber is formed from a polyamide selected from the group consisting of polyundecane-lactam, polylauryl-lactam, polyhexamethylene-sebacamide, polypentamethylene-sebacamide, and polyhexamethylene-dodecanediamide and the fiber is produced by a process having a ratio of a take-up speed of a take-up roller to a nozzle discharge linear velocity of 70 or more and less than 200.


Reasons for Allowance
Claims 5-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, such as WIPO 2013/129370 to Ito or US Pub. No. 2011/0020628 to Fukudome, does not teach the specifically claimed polyamide fiber formed from a polyamide selected from the group consisting of polyundecane-lactam, polylauryl-lactam, polyhexamethylene-sebacamide, polypentamethylene-sebacamide, and polyhexamethylene-dodecanediamide and having the claimed combination of properties.  Ito teaches a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A GILLETT/Examiner, Art Unit 1789